DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21 the recitation “the plurality of cooling fans” lacks antecedent basis.  Claims 23-25 are rejected for their dependency.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 13-14, 21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdariat (FR362243).  
	Regarding claim 1, Bourdariat teaches a rotary heat exchanger (annotated Fig. 1-2, hereinafter Fig. A), comprising: a hub (Fig. A) configured to be rotatably driven by a shaft (Fig. A); a fan comprising a plurality of fan blades integrally coupled to the hub and extending radially outwardly therefrom, wherein each of the plurality of fan blades (Fig. A)  comprises a leading edge (Fig. A)  and a trailing edge (Fig. A): and a heat exchanger comprising a plurality of heat exchanger sections (Fig. A), the heat exchanger including a plurality of cooling fins (Fig. A)  for receiving a flow of air from the fan; wherein each heat exchanger section comprises a corresponding front surface (see front surface thereof); wherein the front surface of each of the plurality of heat exchanger sections extends between a corresponding two fan blades of the plurality of fan blades from a location adjacent the leading edge of one fan blade of the corresponding two fan blades to a location adjacent the trailing edge of the other fan blade of the corresponding two fan blades (as seen in Fig. A).
While Bourdariat suggests (in that they are connected in some manner) the fan blades integrally coupled to the hub and further wherein, the hub, the fan, and the heat exchanger are 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourdariat to make said components integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B).  In the instant case, means to connect components such as brazing, welding, or other attachments means would provide an integrated single body.  

    PNG
    media_image1.png
    735
    1056
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 1-2 

	Regarding claim 3, Bourdariat teaches the limitations of claim 1, and Bourdariat further teaches  a rotary manifold (Fig. A) coupled to the hub (Fig. A), the rotary manifold comprising a fluid passage (see passage in side hub, Fig. A) defined therein for conveying a fluid or gas to the heat exchanger.
	Regarding claim 4, Bourdariat teaches the limitations of claim 3, and Bourdariat further teaches  at least a portion of the rotary manifold is integrally formed (as modified above) as part of the single body via a three-dimensional printing process.
The recitation "via a three-dimensional printing process" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Bourdariat is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding claim 5, Bourdariat teaches the limitations of claim 3, and Bourdariat further teaches the rotary manifold comprises an inlet and an outlet (Fig. A), the inlet being configured to receive fluid and convey the fluid to the heat exchanger and the outlet being configured to receive the fluid from the heat exchanger (Fig A).

Regarding claim 7, Bourdariat teaches the limitations of claim 1, and Bourdariat further teaches a first fluid passage (Fig. A) defined in a first heat exchanger section of the plurality of heat exchanger sections; and a second fluid passage (Fig. A) defined in a second heat exchanger section of the plurality of heat exchanger sections; wherein, the first fluid passage is fluidly coupled to the second fluid passage such that a fluid flowing through the heat exchanger flows through the first and second fluid passages.
Regarding claim 8, Bourdariat teaches the limitations of claim 1, and Bourdariat further teaches a fluid passaged defined in a first heat exchange section (Fig. A), however, does not explicitly teach a first fluid passage defined in a first heat exchanger section of the plurality of heat exchanger sections; and a second fluid passage defined in the first heat exchanger section; wherein, the first fluid passage is fluidly isolated from the second fluid passage such that a first fluid flows through the first fluid passage and a second fluid flows through the second fluid passage. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second heat exchange passage, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (See MPEP 2144.04 VI. B.).  Here the motivation would be to provide multiple sources of coolant with cooling. 
Regarding claim 10, Bourdariat teaches the limitations of claim 1, and Bourdariat further teaches the rotary heat exchanger comprises a circular profile (see shape thereof, Fig. A).

Regarding claim 14, Bourdariat teaches the limitations of claim 1, and Bourdariat further teaches each fan blade (Fig. A) of the plurality of fan blades further comprises a front side (side seen in Fig. 1) side and a rear side (opposite side seen in Fig. 1),; and each of the plurality of heat exchanger sections (Fig. A) comprises a wedge-shape (see shape thereof) and is integrally formed (as modified above) with the rear side of one fan blade of the plurality of fan blades and  the trailing edge of a laterally adjacent fan blade of the plurality of fan blades.
Regarding claim 21, Bourdariat teaches a rotary heat exchanger (Fig. A), comprising: a hub (Fig. A) configured to be rotatably driven by a shaft (Fig. A) about a rotational axis defining an axial direction (Fig. A); a fan comprising a plurality of fan blades (Fig. A) coupled to the hub and extending radially outwardly therefrom, wherein each fan blade comprises a first edge and a second edge, wherein one of the first edge or the second edge is a leading edge (Fig. A) of the fan blade, and wherein the other of the first edge or the second edge is a trailing edge (Fig. A) of the fan blade: and a heat exchanger comprising a plurality of heat exchanger sections (Fig. A), the heat exchanger including a plurality of cooling fins (Fig. A) for receiving a flow of air from the fan;  wherein each heat exchanger section of the plurality of heat exchanger sections is formed with a corresponding first fan blade of the plurality of fan blades and extends from a location adjacent the first edge of the corresponding first fan blade to the second edge of a corresponding second fan blade of the plurality of fan blades; wherein each heat exchanger section comprises a front surface defined by the plurality of cooling fans, and wherein the front 
While Bourdariat suggests (in that they are connected in some manner) the fan blades integrally coupled to the hub and further wherein, the hub, the fan, and the heat exchanger are integrally formed as a single body (see Fig. A), Bourdariat is silent to the means of their connections.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourdariat to make said components integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B).  In the instant case, means to connect components such as brazing, welding, or other attachments means would provide an integrated single body.  
Regarding claim 23, Bourdariat teaches the limitations of claim 21, and Bourdariat further teaches a rotary manifold (Fig. A) coupled to the hub, the rotary manifold comprising a fluid passage defined therein for conveying a fluid or gas to the heat exchanger.
Regarding claim 24, Bourdariat teaches the limitations of claim 21, and Bourdariat further teaches each heat exchanger section comprises a corresponding and respective passage (Fig. A); and wherein each passage is connected with the fluid passage of the rotary manifold.
Regarding claim 25, Bourdariat teaches the limitations of claim 21, and Bourdariat further teaches each heat exchanger section of the plurality of heat exchanger sections (Fig. A) extends between and connects a rear side of the corresponding first fan blade and the trailing edge of the corresponding second fan blade.
Claims 9 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdariat (FR362243) in view of Wheeler (US6120247).
Regarding claim 9, Bourdariat teaches the limitations of claim 1, and Bourdariat further teaches a fluid passage (Fig. A) defined in at least one heat exchanger section, and Bourdariat does not teach the fluid passage comprising a diameter which is larger at a radial location near the hub and smaller at a radial location away from the hub.
Wheeler teaches the fluid passage comprising a diameter which is larger at a radial location near the hub and smaller at a radial location away from the hub (outflow ducts 15 may be larger in cross-section than the tubular return ducts - Col. 3, lines 14-21 & same, unlabeled ducts in Fig. 4-5, with flow therein denoted by arrows relative to hub 13), in order to aid in return flow in the passage (Col. 3, lines 14-21). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourdariat to include the narrowing of passage diameter away from the hub as taught by Wheeler, in order to aid in return flow in the passage (Col. 3, lines 14-21).
Regarding claims 26-29, Bourdariat teaches the limitations of claim 1, and Bourdariat does not teach each heat exchanger section comprises a corresponding and respective fluid path; wherein each fluid path comprises an inlet extending out of the hub and an outlet extending into the hub; wherein each fluid path is contained within the corresponding and respective heat exchanger section / wherein the hub comprises a plurality of fluid inlets and a plurality of fluid outlets; wherein each heat exchanger section comprises a corresponding and respective fluid path; and wherein each fluid path fluidly connects a corresponding fluid inlet of the plurality of fluid inlets and a corresponding fluid outlet of the plurality of fluid outlets; 
wherein the fluid path of each heat exchanger section is fluidly isolated from the fluid path of another heat exchanger section.
Wheeler teaches each heat exchanger section comprises a corresponding and respective fluid path (path through 10); wherein each fluid path comprises an inlet extending out of the hub and an outlet extending into the hub (13); wherein each fluid path is contained within the corresponding and respective heat exchanger section / wherein the hub comprises a plurality of fluid inlets and a plurality of fluid outlets (see inlets and outlets to 13); wherein each heat exchanger section (10) comprises a corresponding and respective fluid path; and wherein each fluid path fluidly connects a corresponding fluid inlet of the plurality of fluid inlets and a corresponding fluid outlet of the plurality of fluid outlets;  wherein the fluid path of each heat exchanger section is fluidly isolated from the fluid path of another heat exchanger section.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourdariat to include the individual heat exchanger fluid paths for each heat exchanger section of Wheeler, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdariat (FR362243) in view of Cohen (US2110621). 
Regarding claim 11, Bourdariat teaches the limitations of claim 1, and Bourdariat is silent to the plurality of cooling fins are curvilinearly shaped.
Cohen teaches the plurality of cooling fins are curvilinearly shaped (12; Fig. 1-5), in order to provide efficient, smooth air flow (Page 2, lines 0-20).

Regarding claim 12, Bourdariat teaches the limitations of claim 11, and Bourdariat further teaches the plurality of cooling fins comprise a shape and orientation corresponding to a direction of air flow received from the fan (the fins of Bourdariat as modified inherently have a shape and orientation with respect to the air flow).  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdariat (FR362243) in view of Peterson (US3612168). 
Regarding claim 19, Bourdariat teaches a cooling system of a vehicle (rotary, forced circulation radiator system suitable for cooling the circulation water of automobile engines - ¶[0012]), comprising: an engine (engine - ¶[0012]) for generating power; and a first rotary heat exchanger (Fig. A) for cooling the fluid (water - ¶[0012]), the first rotary heat exchanger manufactured by a three-dimensional printing process and comprising: a hub; a fan comprising a plurality of fan blades (Fig. A) coupled to the hub and extending radially outwardly therefrom, wherein each fan blade comprises a leading edge (Fig. A) and a trailing edge (Fig. A): a heat exchanger comprising a plurality of heat exchanger sections (Fig. A), the heat exchanger including a plurality of cooling fins (Fig. A) for receiving a flow of air from the fan; and
a rotary manifold (Fig. A) coupled to the hub, the rotary manifold comprising a fluid passage defined therein for conveying the fluid from the pump to the heat exchanger; wherein each of the plurality of heat exchanger sections comprises a corresponding front surface (see front surface thereof) that extends from a location adjacent the trailing edge of one corresponding 
While Bourdariat suggests (in that they are connected in some manner) the fan blades integrally coupled to the hub and further wherein, the hub, the fan, and the heat exchanger are integrally formed as a single body (see Fig. A), Bourdariat is silent to the means of their connections.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourdariat to make said components integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B).  In the instant case, means to connect components such as brazing, welding, or other attachments means would provide an integrated single body.  
Bourdariat is further silent to a pump for pumping a fluid.
Peterson teaches wherein a pump (49; Fig. 4-5) is provided for pumping the fluid, in order to provide means to vary the speed of the fluid and/or means to provide fluid flow through the heat exchanger when the hub is not rotated (Col. 2, lines 70-75). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourdariat to include the pump of Peterson, in order to provide means to vary the speed of the fluid and/or means to provide fluid flow through the heat exchanger when the hub is not rotated (Col. 2, lines 70-75).
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourdariat (FR362243) in view of Peterson (US3612168) and Zhangjiang (CN106949766). 
Regarding claim 20, Bourdariat teaches the limitations of claim 19, and Bourdariat is silent to one or more additional rotary heat exchangers axially aligned with the first rotary heat exchanger, the one or more additional rotary heat exchangers positioned to receive at least a portion of the flow of air exiting the first rotary heat exchanger.
	Zhangjiang teaches one or more additional rotary heat exchangers axially aligned with the first rotary heat exchanger (see two stages of heat exchangers with hollow blades 18; Fig. 4-5 & Page 6), the one or more additional rotary heat exchangers positioned to receive at least a portion of the flow of air exiting the first rotary heat exchanger, in order to provide additional heat exchange stages to meet heat exchange surface area requirements (Page 6).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourdariat to include the .  
Response to Arguments
Applicant's arguments filed 1/04/2022 have been fully considered but they are not persuasive. 
Applicant argues Bourdariat shows the heat exchanger sections extending from the leading edge of one fan blade to the leading edge of an adjacent fan blade, citing Fig. 1 as evidence.  Applicant thus concludes the claim limitation the leading edges extend “from a 
Applicant’s arguments are not commensurate in scope with the claims, nor does the evidence proffered by Applicant support Applicant’s conclusion.  First, the claim does not preclude the heat exchanger sections extending from “the leading edge of one fan blade to the leading edge of an adjacent fan blade” as suggested by Applicant.  Rather, the claims requires “front surface of each of the plurality of heat exchange sections extends between a corresponding two fan blades of the plurality of fan blades from a location adjacent the leading edge of one fan blade of the corresponding two fan blades to a location adjacent the trailing edge of the other fan blade of the corresponding two fan blades” (bolded for emphasis).  Examiner takes “adjacent” to mean “next to,” whereas Applicant appears to be construing “adjacent” as “directly therefrom” of the like.  Thus, taking into account the three dimensional construct of Bourdariat, and the broadest reasonable interpretation of the claim, Examiner maintains this position, as the heat exchanger sections extend between locations adjacent, or next to, the respective leading and trailing edges. 
Regarding claims 26-29, Bourdariat is not relied upon, and thus Applicant’s arguments directed thereto are moot.
Applicant’s arguments are thus found unpersuasive and the rejection is maintained. 
Allowable Subject Matter
30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s argument regarding the axial disposition of the respective locations (see Page 11) is found persuasive, as Bourdiarat does not teach the locations are offset in the axial direction.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763